      Case 1:20-cv-01249-SHR-MA Document 11 Filed 09/03/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 EARL JOSH ROBERTS, JR.,
         Plaintiff,                                No. 1:20-CV-01249
     v.
                                                   (Judge Rambo)
 THE DEPARTMENT OF
 CORRECTIONS, ET AL.,
         Defendants.

                           MEMORANDUM OPINION

I.    BACKGROUND

      Plaintiff Earl Josh Roberts, Jr. filed pro se civil rights action pursuant to 42

U.S.C. s 1983, while confined at the State Correctional Institution at Retreat in

Hunlock Creek, Pennsylvania. (Doc. 2.) This matter was originally filed in the U.S.

District Court for the Eastern District of Pennsylvania, which transferred the civil

action to this Court due to events giving rise to the complaint having occurred in this

district. (Doc. 5.) Upon receipt of the petition in this district, the Court issued its

standard pro se letter as well as an administrative order directing Plaintiff to either

pay the filing fee or to submit an application to proceed in forma pauperis. (Docs.

7, 8.) Since then, the Court’s attempts to communicate by mail with him have been

returned as undeliverable and marked “Return to Sender” and “Unable to Forward.”

(See Docs. 9, 10.) It appears that Plaintiff no longer resides at his address of record.




                                           1
      Case 1:20-cv-01249-SHR-MA Document 11 Filed 09/03/20 Page 2 of 3




II.   DISCUSSION

      Middle District of Pennsylvania Local Rule 83.18 provides that a pro se

litigant has an affirmative obligation to keep the Court informed of his or her address

and must immediately inform the Court if his or her address changes during the court

of the litigation. Plaintiff was advised of this obligation in the pro se letter issued

by the Court, which provides that “Pro Se plaintiffs and petitioners are advised that

they have an affirmative obligation to keep the court informed of his or her current

address. If the plaintiff/petitioner changes his or her address while the lawsuit is

being litigated, the plaintiff/petitioner shall immediately inform the court of the

change in writing.”1 (Doc. 7.) Although Plaintiff has apparently relocated from SCI

Retreat, he has failed to provide this Court with his current address in violation of

the requirements of Local Rule 83.18, and the Court is unable to discern where

Plaintiff may be located.

      When a plaintiff fails to prosecute a case or comply with an order of court,

dismissal of the action is appropriate. See Fed. R. Civ. P. 41(b); Link v. Wabash

Railroad Co., 370 U.S. 626, 629 (1962).         Plaintiff’s present whereabouts are

unknown, and he has not communicated with the Court since he first filed the




1
  Plaintiff received a similiar “Notice of Guidelines for Representing Yourself,”
issued by the Eastern District of Pennsylvania, which requires a pro se litigant to
notify the Court of any change of address within fourteen (14) days. (See Doc. 3.)


                                          2
       Case 1:20-cv-01249-SHR-MA Document 11 Filed 09/03/20 Page 3 of 3




petition. Plaintiff’s failure to provide his current address has prevented the Court

from communicating with him and this matter from proceeding.

       Based on these circumstances, the Court concludes that Plaintiff is no longer

interested in pursuing his pending claims. Accordingly, it would be a waste of

judicial resources to allow this matter to continue. The Court’s inability to

communicate with Plaintiff is solely the result of his own inaction and renders

ineffective any sanction short of dismissal. See Poulis v. State Farm, 747 F.2d 863,

868-69 (3d Cir. 1984).

III.   CONCLUSION

       For the foregoing reasons, this Court will dismiss this action for failure to

prosecute. In the event that Plaintiff provides the Court with his current address

within a reasonable period of time, this determination may be reconsidered.

       An appropriate Order follows.




                                             s/Sylvia H. Rambo
                                             United States District Judge

Dated: September 3, 2020




                                         3
